

SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement (“Agreement”) is made this 10th day of June, 2005, by
and among eRXSYS, Inc., a Nevada corporation fka Surforama.com, Inc. (“eRXSYS”)
and Safescript Pharmacies, Inc., a Texas corporation fka RTIN Holdings, Inc. and
Safe Med Systems, Inc., a Texas corporation (collectively, “Safescript”) (all
either individually, a “Party,” and collectively the “Parties”).


RECITALS


      A.  Safescript and its affiliates are currently debtors under chapter 11
of United States Bankruptcy Code and their cases are currently pending in joint
administration as Case No. 04-60600 before the United States Bankruptcy Court
for the Eastern District of Texas, Tyler Division (the “Bankruptcy Court”).


B. On or about March 19, 2002, Safescript and RxSystems, Inc., a Nevada
corporation (“RxSystems”), entered into a License Agreement under which
Safescript granted RxSystems a perpetual license to use a certain electronic
pharmaceutical management system.


C. In consideration for the license granted under the License Agreement,
RxSystems provided Safescript with, among other things, a Promissory Note in the
amount of $450,000. In addition, RxSystems promised to issue Safescript 100,000
shares of preferred stock which would be convertible into common stock worth
$4,500,000 as quoted on the NASD-OTC BB or any comparable exchange.


D. On or about June 30, 2002, RxSystems and Safescript entered into a written
“Extension and Revision of Terms” under which the total consideration to be paid
by RxSystems under the License Agreement was reduced to $3,500,000.


E. On or about May 27, 2003, with the consent of Safescript, RxSystems assigned
its rights under the License Agreement to eRXSYS. eRXSYS agreed to take over all
duties and assume all responsibilities of RxSystems under the License Agreement.
At that time, eRXSYS was known as Surforama.com, Inc. In connection with the May
27, 2003 assignment, eRXSYS agreed to assume RxSystems’ remaining $3,176,615 in
outstanding indebtedness under the License Agreement.


F. On or about June 30, 2003, Safescript and eRXSYS entered into an Amendment To
License Agreement (the “First Amendment”). Under the First Amendment, Safescript
cancelled $2,000,000 of the balance due under the License Agreement. In
exchange, eRXSYS issued 100,000 shares of Series A Convertible Preferred Stock
to Safescript (the “Preferred Stock”). The Preferred Stock was convertible to
$2,000,000 worth of common stock in eRXSYS. The remaining balance due under the
License Agreement was to be paid by eRXSYS in monthly installments of $25,000
each.



1

--------------------------------------------------------------------------------


G. On or about September 25, 2003, Safescript and eRXSYS entered into a Second
Amendment to License Agreement (the “Second Amendment”). Under the Second
Amendment, the parties set a conversion price for the Preferred Stock of $0.45
per share and Safescript converted the Preferred Stock into 4,444,444 shares of
common stock in eRXSYS (the “Common Stock”). The Common Stock was issued to
Safescript on October 27, 2003 in the form of eRXSYS stock certificate No. 1165.


H. On November 26, 2003, eRXSYS’ remaining cash payment obligations under the
Second Amendment were re-scheduled and memorialized in a Promissory Note (the
“Note”) dated November 26, 2003 and a Security Agreement (the “Security
Agreement”) bearing the same date.


I. On or about March 22, 2004, Safescript and its affiliates filed their
petitions under chapter 11 of the United States Bankruptcy Code.


J. On June 22, 2004, eRXSYS filed a Complaint against Safescript alleging, among
other things, that Safescript made a series of fraudulent misrepresentations in
connection with the Parties’ execution of the License Agreement. The Complaint
seeks to have the Common Stock and the License Agreement declared null and
avoid. The Complaint was originally filed in the Bankruptcy Court as Adversary
Proceeding No. 04-06072. On July 29, 2004, the United States District Court for
the Eastern District of Texas (the “District Court”) entered its Order
withdrawing reference of the action. eRXSYS’ action against Safescript
(hereinafter, the “Lawsuit”) is now pending before the District Court as Case
No. 6:04-CV-296. H. In this Agreement, the Parties desire to formally record the
terms under which they have resolved all claims and disputes between them.


FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS
HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS SET FORTH BELOW:


1.      Recitals. The foregoing recitals are true and incorporated herein, as
though set forth in full.


2.     Safescript’s Partial Retention Of The Common Stock. From amongst the
4,444,444 total disputed shares of the Common Stock currently held by
Safescript, Safescript shall retain ownership of 100,000 of such shares. Such
100,000 shares of common stock in eRXSYS shall not be subject to any
restrictions on their transfer, encumbrance, or sale by Safescript. The
remaining 4,344,444 shares of the Common Stock shall be cancelled and deemed
null and void.
 
Upon execution of this Agreement by the Parties and approval of this Agreement
by order the Bankruptcy Court, Safescript shall tender eRXSYS stock certificate
No. 1165 to eRXSYS’ stock transfer agent. eRXSYS shall instruct its stock
transfer agent to
 
2

--------------------------------------------------------------------------------


 
cancel 4,344,444 of the shares indicated on eRXSYS stock certificate No. 1165
and to re-issue such certificate in the amount of 100,000 shares of common stock
in eRXSYS. The re-issued certificate shall not bear restrictive legends of any
kind. Upon request by Safescript, eRXSYS shall provide an opinion letter stating
that such 100,000 shares may be publicly sold and traded by Safescript without
restriction.


3.     New Common Stock To Be Issued To Safescript. Upon execution of this
Agreement by the Parties and approval of this Agreement by order the Bankruptcy
Court, eRXSYS shall issue to Safescript 500,000 new shares of Common Stock. Such
500,000 new shares in eRXSYS shall be issued to Safescript pursuant to Section
4(2) of the Securities Act of 1933, as amended, and shall be endorsed with the
following restrictive legend:


“THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE BEING OFFERED AND SOLD ONLY TO ACCREDITED INVESTORS
IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE
EXEMPT FROM SUCH REGISTRATION.”


Upon expiration of three hundred sixty-five (365) days from the issuance of the
500,000 shares of eRXSYS common stock described above, eRXSYS shall, at its own
expense and through its securities counsel, Cane & Clark LLP, provide Safescript
and/or Safescript’s successor in interest a legal opinion letter confirming that
such common stock has been held by Safescript for the requisite one (1) year
holding period prescribed in Rule 144 of the federal securities regulations (17
C.F.R. §230.144(d)(1)) and that, pursuant to such Rule, Safescript and/or its
successor in interest may publicly sell such securities within the limitations
set forth in 17 C.F.R. §230.144(e).


4.     Approval By Bankruptcy Court; Best Efforts Of The Parties. This Agreement
shall be submitted to the Bankruptcy Court for approval pursuant to Fed. R.
Bankr. P. 9019 as soon as possible. The Parties and their representatives shall
put forth their best efforts to obtain such approval and shall provide one
another with all reasonable procedural cooperation and assistance in obtaining
such approval. Furthermore, the Parties shall use their best efforts to present
this Agreement to the Bankruptcy Court for approval on or before June 30, 2005.


5.     Lawsuit To Be Dismissed. Upon execution of this Agreement by the Parties,
approval of this Agreement by order the Bankruptcy Court, and consummation of
the transactions contemplated in paragraphs 2 and 3, above, the Parties shall
submit to the District Court a stipulation and order for dismissal of the
Lawsuit with prejudice.
 
 
3

--------------------------------------------------------------------------------


6.      Definitions used in Sections 7 through 8. For purpose of Sections 7
through 8 of this Agreement, the terms “eRXSYS” and “Safescript” shall mean and
include the following persons and/or entities: the named Parties individually,
jointly, severally and on behalf of their respective affiliated and/or
subsidiary companies and partnerships, together with any and all past and
present trustees, receivers, board members, employees, officers, directors,
shareholders, partners, agents, representatives, subsidiaries, unincorporated
divisions, insurance carriers, sureties, consultants, attorneys, successors,
assigns, heirs, executors, administrators, tenants, licensees, invitees, joint
venturers, members and related persons, predecessors, entities or companies.


7.     Safescript’s Release of eRXSYS. Safescript hereby fully releases and
discharges eRXSYS of and from all claims, obligations, actions, causes of
action, demands, rights, agreements, promises, liabilities, losses, damages,
costs and expenses, of every nature and character, description and amount,
either known or unknown, without limitation or exceptions, whether based on
theories of tort, fraud, misrepresentation, contract, breach of contract, breach
of the covenant of good faith and fair dealing, violation of statute, ordinance,
or any other theory of liability or declaration of rights whatsoever, which
Safescript may now have or may hereinafter acquire against eRXSYS, whether
asserted or not, arising directly or indirectly from or based on any cause,
event, transaction, act, omission, occurrence, condition or matter, of any kind
or nature whatsoever, which has occurred to date or may hereafter occur relating
to or arising out of the License Agreement, any amendment to the License
Agreement, the Note, the Security Agreement, the Common Stock, the Lawsuit, or
any other matter related in any way to the transactions and occurrences
described in the Lawsuit or in the recitals to this Agreement.


8.     eRXSYS’ Release of Safescript. eRXSYS hereby fully releases and
discharges Safescript of and from all claims, obligations, actions, causes of
action, demands, rights, agreements, promises, liabilities, losses, damages,
costs and expenses, of every nature and character, description and amount,
either known or unknown, without limitation or exceptions, whether based on
theories of tort, fraud, misrepresentation, contract, breach of contract, breach
of the covenant of good faith and fair dealing, violation of statute, ordinance,
or any other theory of liability or declaration of rights whatsoever, which
eRXSYS may now have or may hereinafter acquire against Safescript, whether
asserted or not, arising directly or indirectly from or based on any cause,
event, transaction, act, omission, occurrence, condition or matter, of any kind
or nature whatsoever, which has occurred to date or may hereafter occur relating
to or arising out of the License Agreement, any amendment to the License
Agreement, the Note, the Security Agreement, the Common Stock, the Lawsuit, or
any other matter related in any way to the transactions and occurrences
described in the Lawsuit or in the recitals to this Agreement.

 
4

--------------------------------------------------------------------------------


9.     General Provisions.


a.  No Admission of Liability. Each of the Parties agrees that this Agreement is
a compromise and shall never be treated as an admission of liability of any
Party hereto for any purpose, and that liability therefor is expressly denied by
each of the Parties.


b.  Execution of Additional Documents. Each of the Parties hereto hereby agrees
to perform any and all acts and to execute and deliver any and all documents
reasonably necessary or convenient to carry out the intent and the provisions of
this Agreement.


c.  Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to the subject matter hereof. All negotiations, proposals,
modifications and agreements prior to the date hereof between the Parties are
merged into this Agreement and superseded hereby. There are no other terms,
conditions, promises, understandings, statements, or representations, express or
implied, concerning this Agreement unless set forth in writing and signed by all
of the Parties. This Agreement may not be effectively modified except by terms
embodied in writing and signed by all of the Parties.


d.  No Waiver. No action or want of action on the part of any Party hereto at
any time to execute any rights or remedies conferred upon it under this
Agreement shall be, or shall be asserted to be, a waiver on the part of any
party hereto of its rights or remedies hereunder.


e.  Amendments. This Agreement may only be modified by an instrument in writing
executed by the Parties.


f.  Law of Nevada. This Agreement shall be construed in accordance with the law
of the State of Nevada.


g.  Attorneys' Fees. Should any action (at law or in equity, including but not
limited to an action for declaratory relief) or proceeding be brought arising
out of, relating to or seeking the interpretation or enforcement of the terms of
this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with the terms of this Agreement, the prevailing
party, as decided by the Court, shall be entitled to reasonable attorneys' fees
and costs incurred in addition to any other relief or damages which may be
awarded. This entitlement to fees shall include fees incurred in connection with
any appeal.


h.  No Third Party Beneficiary. This Agreement is for the benefit of the Parties
to this Agreement and confers no rights, benefits or causes of action in favor
of any other third parties or entities.


 
5

--------------------------------------------------------------------------------


i.  Severance. Should any term, part, portion or provision of this Agreement be
decided or declared by the Courts to be, or otherwise found to be, illegal or in
conflict with any law of the State of Nevada or the United States, or otherwise
be rendered unenforceable or ineffectual, the validity of the remaining parts,
terms, portions and provision shall be deemed severable and shall not be
affected thereby, providing such remaining parts, terms, portions or provisions
can be construed in substance to constitute the agreement that the Parties
intended to enter into in the first instance.


j.  Pronouns, Headings. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine, or neuter, and to the singular or plural, as
the identity of the person may require. Paragraph titles or captions are used in
this Agreement for convenience or reference, and in no way define, limit, extend
or describe the scope or intent of this Agreement or any of its provisions.


k.  Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the Parties, their respective predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.


l.  Counterparts. This Agreement may be executed in counterparts, one or more of
which may be facsimiles, but all of which shall constitute one and the same
Agreement. Facsimile signatures of this Agreement shall be accepted by the
parties to this Agreement as valid and binding in lieu of original signatures;
however, within five (5) business days after the execution of this Agreement,
such parties shall also deliver to the other party an original signature page
signed by that party. 


m.  Understanding of Agreement. The Parties each acknowledge that they have
fully read the contents of this Agree-ment and that they have had the
opportunity to obtain the advice of counsel of their choice, and that they have
full, complete and total comprehension of the provisions hereof and are in full
agreement with each and every one of the terms, conditions and provisions of
this Agreement. As such, the Parties agree to waive any and all rights to apply
an interpretation of any and all terms, conditions or provisions hereof,
including the rule of construction that such ambiguities are to be resolved
against the drafter of this Agreement. For the purpose of this instrument, the
Parties agree that ambiguities, if any, are to be resolved in the same manner as
would have been the case had this instrument been jointly conceived and drafted.




6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement on the date
and year set forth on the first page of this Agreement.


 
eRXSYS, INC.
 
By: /s/Robert DelVecchio        
 
Its: Chief Executive Officer   
 
Print Name:  Robert DelVecchio  
 
Date: 6/21/05                 
 
Subscribed and Sworn to before me
this 21 st day of June, 2005.
 
/s/ Madoul S. Kobty            
Notary Public in and for the
County of Orange, State of California
 
 
SAFESCRIPT PHARMACIES, INC.
 
By: /s/ Ed Dmytryk       
 
Its: Chief Executive Officer and President   
 
Print Name:  Ed Dmytryk     
 
Date:   6/30/05                  
 
Subscribed and Sworn to before me
this 30th day of June, 2005.
 
/s/ Carol Godwin                
Notary Public in and for the
County of Smith, State of Texas
 
 
SAFE MED SYSTEMS, INC.
 
By:/s/ Ed Dmytryk                
 
Its: Chief Executive and President
 
Print Name:  Ed Dmytryk
 
Date: 6/30/05                
 
Subscribed and Sworn to before me
this 30th day of June, 2005.
 
/s/ Carol Godwin                       
Notary Public in and for the
County of Smith, State of Texas
 
     



 